Citation Nr: 1043288	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
operative, lateral meniscectomy of the right knee with 
degenerative joint disease and painful limitation of motion for 
the period prior to January 13, 2006.  

2.  Entitlement to a rating in excess of 30 percent for total 
right knee replacement, formerly characterized as post operative, 
lateral meniscectomy of the right knee with degenerative joint 
disease and painful limitation of motion for the period from 
February 13, 2007.  

3.  Entitlement to a rating in excess of 10 percent for traumatic 
osteoarthritis of the right hip. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  That decision determined that ratings in excess of 10 
percent were not warranted for the service- connected right knee 
and right hip disorders on appeal.  The Veteran submitted a 
timely notice of disagreement. Ultimately, in a May 2005 rating 
decision, the RO assigned an increased rating of 30 percent for 
the right knee condition, effective from the date of the reopened 
claim.  The condition was reclassified to include degenerative 
joint disease of the right knee.  The 10 percent rating in effect 
for the right hip condition was confirmed.  The Veteran continued 
the appeal.

The record further shows that the Veteran has undergone total 
right knee replacement since the start of his claim.  The Veteran 
was granted a 100 percent evaluation for the period January 13, 
2006 to February 13, 2007.  Afterwards, his evaluation was 
returned to 30 percent for this right knee disability, based on 
the post knee replacement residuals.  As this does not reflect a 
complete grant of the benefits sought on appeal, this matter 
remains before the Board. However, the issues on appeal have been 
amended to reflect this change.  The period of time for which the 
total rating was assigned is not at issue herein.

In June 2007, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington D.C.  It 
was returned to the Board for further review, but an additional 
remand was necessary in November 2009.  The requested development 
has been completed, and the appeal has been returned to the Board 
for consideration. 

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  In particular, the issue was raised 
by the opinion of the January 2010 VA examiner.  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 13, 2006, the Veteran's range of motion of 
the right knee was 90 degrees of flexion and 5 degrees of 
extension without evidence of instability additional functional 
limitation due to objective evidence of pain and fatigability was 
demonstrated, but did not equate to 30 degrees or less of 
extension, nonunion of the tibia and fibula, or ankylosis.  

2.  Subsequent to February 13, 2007, the Veteran's range of 
motion of the right knee has been from zero degrees of extension 
to 120 degrees of flexion, without additional impairment due to 
pain, weakness, fatigability or incoordination, and the 
prosthesis is in a good position with no evidence of failure.  

3.  Prior to January 29, 2010, the Veteran's limitation of the 
range of motion of the right hip was no worse than zero degrees 
of extension; 70 degrees of flexion; 25 of abduction; 15 degrees 
of adduction; 15 degrees of internal rotation; or 30 degrees of 
external rotation; while significant pain was demonstrated on 
occasion, there is no objective evidence that it resulted in 
further restriction of range of motion.  

4.  As of January 29, 2010, the evidence shows that the Veteran 
has marked impairment of the right hip.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
post operative, lateral meniscectomy of the right knee with 
degenerative joint disease and painful limitation of motion for 
the period prior to January 13, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.59, 4.71a, Codes 5003, 5260, 5261 (2010).  

2.  The criteria for a rating in excess of 30 percent for total 
right knee replacement, formerly characterized as post operative, 
lateral meniscectomy of the right knee with degenerative joint 
disease and painful limitation of motion for the period from 
February 13, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, 
Codes 5055, 5256, 5261, 5262 (2010).  

3.  The criteria for 30 percent rating, but not more, for 
traumatic osteoarthritis of the right hip were met as of January 
29, 2010; but the criteria for an evaluation in excess of 10 
percent were not met prior to that date.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, 
Codes 5250, 5251, 5252, 5253, 5254, 5255 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2010). 

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, and 
the first three Dingess elements are substantiated.  Further 
notice in this regard is not required.  The Veteran was provided 
with basic notification regarding what the evidence must show to 
substantiate his claim for increased evaluations, what portion of 
that evidence would be provided by VA, what portion of the 
evidence should be submitted by the Veteran, and the assistance 
VA could provide the Veteran in obtaining that evidence in a 
January 2004 letter.  This information was provided to the 
Veteran prior to the initial adjudication of his claim.  

After the Board's initial June 2007 remand, he was provided with 
more detailed notification in July 2007 and September 2009 
letters.  These letters repeated much of what the Veteran was 
previously notified of in January 2004, but also provided 
notification regarding the degrees of disability and the 
establishment of effective dates.  

The Board notes that portions of the notice were provided to the 
Veteran after the initial adjudication of his claims.  However 
the timing deficiency was remedied by the RO's readjudications of 
the claims after sending the proper notice, most recently in 
September 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
The Board concludes that the duty to notify the Veteran has been 
met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the appeal has been 
remanded on two occasions to obtain additional evidence.  As a 
result of these remands, the Veteran has been afforded VA 
examination of his disabilities.  All treatment records 
identified by the Veteran have been obtained with one exception.  
The Veteran informed the January 2010 VA examiner that he had 
been receiving private treatment for his right knee disability, 
and in a February 2010 letter the Veteran was requested to either 
send these records or an authorization form so that they could be 
obtained by VA.  He did not respond.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist provisions of 
the VCAA have been met. 

Increased Evaluations

The Veteran contends that the evaluations assigned to his service 
connected disabilities are inadequate to reflect the impairment 
they cause.  He notes that he uses a scooter, without which he 
has difficulty walking.  He further notes that his right hip 
disability can be very painful.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board will consider whether or not 
a staged rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 




Right Knee

The record shows that entitlement to service connection for the 
residuals of a lateral meniscectomy of the right knee was 
established in an October 1954 rating decision.  A noncompensable 
evaluation was assigned for this disability, effective from July 
1954.  The evaluation was increased to 10 percent by an April 
1985 rating decision, effective from January 1985.  The 10 
percent evaluation remained in effect until the Veteran submitted 
the claim that initiated the current action in October 2003.  
Consequently, the evaluation was increased to the current 30 
percent in a May 2005 rating decision, effective from October 
2003.  The diagnosis of the Veteran's right knee disability has 
been changed to reflect the fact that he underwent a total right 
knee replacement in January 2006.  As a result of the right knee 
replacement, the Veteran was granted a 100 percent evaluation for 
the period January 13, 2006 to February 13, 2007.  Afterwards, 
his evaluation was returned to the 30 percent rating current in 
effect, based on knee replacement residuals. 

As the Veteran was in receipt of a 100 percent evaluation between 
January 13, 2006 and February 13, 2007, he was in receipt of the 
highest rating available.  It follows that an evaluation of this 
period by the Board is not required.  However, the Veteran's 
claim remains on appeal for the periods both before and after 
January 13, 2006 and February 13, 2007.  As this involves two 
distinct periods and two different rating codes, the Board will 
consider each period separately.  

Prior to January 13, 2006

Prior to the January 2006, several rating codes were potentially 
applicable to the Veteran's right knee disability.  However, the 
rating codes were most applicable were those for arthritis and 
limitation of motion of the leg.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent evaluation is merited for X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Limitation of extension of the leg to 45 degrees is evaluated as 
50 percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension to 15 
degrees merits a 20 percent evaluation.  Limitation of extension 
to 10 degrees is evaluated as 10 percent disabling.  Limitation 
of extension to 5 degrees is evaluated as 0 percent disabling.  
38 C.F.R. § 4.71a, Code 5261.  

Flexion of the leg that is limited to 15 degrees is evaluated as 
30 percent disabling.  Limitation of flexion to 30 degrees merits 
a 20 percent evaluation.  Limitation of flexion to 45 degrees 
warrants a 10 percent evaluation.  Limitation of flexion to 60 
degrees is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5260.  

Another potentially applicable rating code is that for other 
impairment of the knee due to recurrent subluxation or lateral 
instability.  This rating code evaluates the impairment as either 
slight, moderate, or severe, and assigns corresponding 10, 20, 
and 30 percent evaluations.  38 C.F.R. § 4.71a, Code 5257.  The 
Board notes that the Veteran is already in receipt of the highest 
evaluation available under this rating code for the entire period 
on appeal.  However, there are some circumstances where this 
rating code would still be relevant.  In a precedent decision, 
the Acting General Counsel of the VA stated that if a 
musculoskeletal disability is rated under a specific diagnostic 
code that does not appear to involve limitation of motion, and 
another diagnostic code predicated upon limitation of motion may 
be applicable, the other diagnositic code must be considered.  
For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under 38 C.F.R. 
§ 4.71, Codes 5260 or 5261 does not need to be compensable but 
must at least meet the criteria for a zero percent rating.  A 
separate rating for arthritis could also be established based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  Other potentially applicable rating codes will 
be discussed below. 

There are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must 
be considered.  38 C.F.R. § 4.59.  

The Veteran was afforded a VA examination of his joints in 
February 2004.  The claims folder was reviewed by the examiner.  
His current problems included right knee pain that was worsening 
over the last several years.  The pain encompassed the entire 
knee without radiation beyond the knee.  He described the pain as 
an ache that was an 11 on a scale of 1 to 10.  His symptoms were 
constantly present.  The Veteran reported weakness, stiffness, 
and snapping of the knee, and added that it caused him to fall a 
couple of times each year.  He reported edema of the right knee, 
but denied any paresthesias.  He ambulated with a cane, and had a 
limp that favored the right side.  The Veteran used a wheelchair 
if he wanted to travel a long distance.  He still played some 
golf with a motorized cart, and until recently walked in a 
swimming pool for exercise.  A total right knee replacement had 
been recommended but the Veteran had not yet been cleared by 
cardiology.  

On examination, the knees were grossly asymmetrical, and there 
was no swelling or effusion.  No clicks were noted on active or 
passive range of motion, but crepitus was present on passive 
range of motion.  There was bilateral joint line tenderness of 
the right knee and tenderness to palpation of the right knee 
superior to the patella.  Range of motion of the right knee was 
limited to 5 to 90 degrees out of zero to 130 degrees with 
significant effort and pain.  The knees were stable to valgus and 
varus stress, and there was negative McMurray and Lachman 
testing.  Anterior and posterior drawer testing was also 
negative.  Muscle strength was 5/5.  When stress was added with a 
two pound weight, the Veteran could perform only 5 out of 20 
kicks on the right due to pain and fatigue, as opposed to the 20 
out of 20 he could do on the left.  The diagnosis and summary for 
the right knee was moderate to severe degenerative joint disease 
and painful limitation of motion.  

An X-ray study of the right knee obtained in February 2004 
demonstrated degenerative changes of the knee with narrowing of 
the medial joint compartment.  There were hypertrophic changes at 
the joint margin.  It was possible that chondrocalcinosis was 
present, and a Baker's cyst was probable.  

A September 2005 bone imaging study of the whole body concluded 
in an abnormal study.  There were findings suggestive of 
degenerative change in both knees, as well as other joints. 

After careful consideration of the evidence as well as the 
Veteran's contentions, the Board is unable to find that an 
evaluation in excess of 30 percent is warranted for the Veteran's 
right knee for the period prior to January 13, 2006.  

The evidence shows that the Veteran had flexion to 90 degrees and 
extension to 5 degrees.  This would equate to a zero percent 
evaluation under either of the rating codes for limitation of 
motion.  As the Veteran was already evaluated for 30 percent at 
that time, these rating codes do not provide a basis for a higher 
evaluation.  38 C.F.R. § 4.71a, Codes 5260, 5261.  

Other potentially applicable rating codes include those that 
evaluated damage to the cartilage of the knee.  However, the 
Veteran's 30 percent evaluation exceeds the highest rating under 
either of these rating codes, which means that they are of no 
potential benefit to the Veteran's appeal.  38 C.F.R. § 4.71, 
Codes 5258, 5259.  

The Board has also considered entitlement to a separate rating 
for instability for this period, but there was no objective 
evidence of instability at the February 2004 examination.  
Therefore, there is no basis for a separate evaluation.  
VAOPGCPREC 9-98.  

Finally, the Board notes that the February 2004 VA examination 
did demonstrate that the Veteran's right knee symptoms included 
much pain, weakness, and easy fatigability.  This was apparently 
the basis for the 30 percent evaluation assigned by the May 2005 
rating decision.  However, the Board further notes that increased 
evaluations due to pain, weakness, incoordination and 
fatigability are assigned in conjunction with the rating criteria 
contained in the applicable rating codes.  In this case, the 
rating criteria for limitation of flexion of the leg do not 
exceed 30 percent.  38 C.F.R. § 4.71a, Code 5260.  Although the 
rating criteria for limitation of extension provide for 
evaluations of 40 percent and 50 percent, extension would need to 
be limited to 30 degrees or less by pain, weakness, 
incoordination or fatigability, and this was not shown.  The 
Veteran was unable to complete the assigned repetitions after 
fatiguing his knee with a weight.  However, there is no evidence 
to show that knee extension was limited to 30 degrees by pain, 
weakness, incoordination or fatigability.  The examination showed 
extension was to 5 degrees, and the examiner did not state 
whether there was additional loss of extension beyond 5 degrees 
due to pain, weakness, incoordination or fatigability.  Finally, 
there is no evidence of nonunion of the tibia and fibula with 
loose motion requiring a brace, or of ankylosis.  Therefore, the 
Board concludes that there is no schedular basis for a higher 
evaluation.  38 C.F.R. § 4.71a, Codes 5256, 5261, 5262.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, there is no objective evidence that the Veteran's 
service connected right knee disability presented such an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  His complaints of limitation of 
motion, pain, and weakness are all contemplated by the rating 
criteria.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

From February 13, 2007

The rating code for prosthetic replacement of the knee provides 
for a 100 percent rating for one year after the surgery.  
38 C.F.R. § 4.71a, Code 5055.  As already noted, the Veteran was 
in receipt of a 100 percent evaluation for over a year.  

However, after the end of the one year 100 percent evaluation, 
the rating code for knee replacements further states that with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity, a 60 percent rating is warranted.  For 
intermediate degrees of residual weakness, pain or limitation of 
motion, this disability is rated by analogy to diagnostic codes 
5256, 5261, or 5262.  The minimum rating is 30 percent.  
38 C.F.R. § 4.71a, Code 5055.  

The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.59 
regarding pain, weakness, fatigability and incoordination are 
again for consideration. 

Private medical records from June 2007 show that the Veteran has 
a long list of medical problems including cardiac, pulmonary and 
orthopedic.  He was on oxygen.  He was limited for standing, 
walking, and sitting.  However, he continued to play golf.  He 
would leave the oxygen in the cart and walk to the green.  He was 
independent in dressing, bathing, laundry, and driving. 

Additional private records from July 2007 show that the range of 
motion was from zero degrees of extension to 120 degrees of 
flexion.  There was no instability, and motor examination was 
5/5.  There was no tenderness on palpation.  

August 2007 private records note that he knees were bothersome at 
times but the Veteran managed to do his activities of daily 
living and to play golf.  The Veteran had a normal station and 
gait.  

September 2007 private X-ray studies show that the Veteran had 
total knee arthroplasties for both knees.  They were in excellent 
position with no sign of loosening or other problems.  

The Veteran was again seen for his knees by his private doctor in 
October 2007.  He continued to have zero degrees of extension and 
120 degrees of flexion with no instability.  There was no 
tenderness on palpation and the motor examination was 5/5.  

VA treatment records from April 2008 note that the Veteran 
continues to play golf.  

The Veteran was provided with a VA examination by a nurse 
practitioner in July 2009.  The examiner reviewed the claims 
folder.  He reported no pain, and denied buckling and swelling.  
The knee replacement was noted, and the Veteran used an ace 
bandage as needed.  He could do his activities of daily living 
but was limited by his general medical condition.  There had been 
no flare-ups or hospitalizations for the right knee during the 
past year.  On examination, there was no effusion, erythema, or 
joint laxity.  His gait was slow and forward pitched.  The right 
knee had extension to zero degrees and flexion to 120 degrees.  
There was no pain on range of motion testing.  Motor strength was 
5/5 and varus valgus testing was negative.  On repetitive use of 
the knee, he flexed and extended the knee against gravity 7 out 
of 10 times, but without pain in the knee.  This exercise did not 
produce weakness, fatigue, or lack of endurance.  An X-ray study 
noted a total knee replacement and no evidence of hardware 
failure.  The examiner noted that the Veteran was unemployable 
due to his general medical condition but not due to his service 
connected knee disability.  

The Veteran underwent another VA examination in January 2010.  
This examination was conducted by a medical doctor who reviewed 
the claims folder.  The right knee was noted to have been totally 
replaced.  The Veteran repeated full extension of the leg four 
times without pain, weakness, fatigue or lack of endurance.  
Flexion was to 120 degrees.  The medial collateral ligament 
evaluation was tight and the slide test was negative.  There was 
reasonable strength and resistance to flexion and extension.  The 
range of motion was obtained with a goniometer.  There was no 
pain and no flare-ups, and the knee appeared to be stable.  The 
examiner also noted that there was no subluxation or complaint of 
locking.  There was no visible evidence of any neuromuscular 
weakness on evaluation of the right knee.  

The evidence does not support entitlement to an evaluation in 
excess of 30 percent for the Veteran's right knee disability at 
any point after February 13, 2007.  The evidence does not 
demonstrate that the Veteran has ever exhibited the chronic 
residuals such as severely painful motion or weakness necessary 
for a 60 percent rating under 38 C.F.R. § 4.71a, Code 5055.  
Every examination of record since February 2007 shows that the 
Veteran retains range of motion from zero degrees of extension to 
120 degrees of flexion, which precludes an increased evaluation 
by analogy to 38 C.F.R. § 4.71a, Codes 5256 or 5261.  X-ray 
studies have shown that the prosthesis is in a good position with 
no evidence of failure, which precludes a 40 percent evaluation 
under 38 C.F.R. § 4.71a, Code 5262.  

The Board has considered an increased evaluation as a result of 
additional impairment due to pain, weakness, incoordination or 
fatigability, but these symptoms have not been demonstrated since 
February 2007 and were found to be absent at the January 2010 
examination.  Furthermore, there is no evidence of instability of 
the right knee, which precludes a separate evaluation.  
VAOPGCPREC 9-98.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's service connected right knee disability presents such 
an exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards for the period in question.  The most 
recent examination states that there has been no hospitalizations 
for the right knee.  Other evidence indicates that his right knee 
does not render him unemployable, and that the Veteran continues 
to play some golf by using a golf cart.  His complaints of 
limitation of motion, pain, and weakness are all contemplated by 
the rating criteria.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
the above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Right Hip

The record shows that entitlement to service connection for a 
right hip disability as secondary to the Veteran's service 
connected right knee disability was established in a January 1989 
rating decision.  A 10 percent evaluation was assigned for this 
disability, which currently remains in effect.  

The Veteran's right hip disability is evaluated under the rating 
code for traumatic arthritis.  This rating code states that 
traumatic arthritis is to be evaluated the same as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  

As previously noted, degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate codes for the 
specific joint or joints involved, with other provisions in the 
absence of limitation of motion.  38 C.F.R. § 4.71a, Code 5003.

The veteran's arthritis of the right hip may also be evaluated 
under the rating code for impairment of the femur.  Under this 
rating code, when there is fracture of the shaft or anatomical 
neck of the femur, with nonunion and loose motion (spiral or 
oblique fracture), an 80 percent evaluation is merited.  With 
nonunion, but without loose motion and weightbearing is preserved 
with the aid of a brace, a 60 percent evaluation is warranted.  A 
60 percent evaluation is also merited for fracture of the 
surgical neck of the femur, with false joint.  For malunion of 
the femur with marked knee or hip disability, a 30 percent rating 
is merited.  With moderate knee or hip disability, a 20 percent 
rating is assigned.  With slight knee or hip disability a 10 
percent rating is warranted.  38 C.F.R. § 4.71a, Code 5255.  

The rating codes for range of motion for the thigh must also be 
considered.  Limitation of extension to the thigh to 5 degrees is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5251.  
Limitation of flexion to 10 degrees is evaluated as 40 percent 
disabling.  Flexion that is limited to 20 degrees is evaluated as 
30 percent disabling.  Limitation of flexion to 30 degrees is 
evaluated as 20 percent disabling.  Flexion that is limited to 45 
degrees is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Code 5252.  

The rating code for impairment of the thigh is also for 
consideration.  Limitation of rotation of the thigh in which the 
veteran is unable to toe-out more than 15 degrees is evaluated as 
10 percent disabling.  Limitation of adduction of the thigh in 
which the veteran cannot cross his legs is also evaluated as 10 
percent disabling.  Limitation of abduction of the thigh in which 
the motion is lost beyond 10 degrees is evaluated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Code 5253.  

The February 2004 VA examiner noted that the claims folder was 
reviewed.  The Veteran reported stiffness of the right hip with 
occasional instability and locking.  He denied any edema or 
paresthesias.  The right hip pain was present constantly.  
Extension was from zero to 30 degrees without pain.  Flexion was 
limited to zero to 70 degrees with an endpoint of pain.  
Abduction was limited to 30 degrees out of 45 degrees, and 
adduction was 15 degrees out of 25 degrees.  Internal rotation 
was limited to 15 degrees out of 45 degrees and external rotation 
was 40 degrees out of 60 degrees.  Stress testing was not 
conducted due to the Veteran's inability to lay flat for more 
than two minutes.  An X-ray study shows minimal degenerative 
changes.  The diagnosis was minimal degenerative joint disease 
with painful limitations in range of motion.  

June 2005 and July 2005 VA treatment records show that the 
Veteran complained of severe right hip pain.  He was having 
ongoing pain of such severity that it interfered with his sleep.  
A 15 month old X-ray study was unremarkable.  The assessment was 
trochanteric bursitis.  

September 2005 VA treatment records indicate that the Veteran was 
experiencing intractable right iliac pain with no significant 
change on computed tomography of the spine or hip.  A bone 
imaging study found that the uptake in the hips was normal.  

A September 2006 VA examination showed that the hips were 
symmetrical with right lateral trochanteric tenderness.  The 
range of motion was flexion from zero to 90 degrees.  Abduction 
was to 45 degrees and adduction to 25 degrees.  External rotation 
and internal rotation were both to 30 degrees without pain.  X-
ray study of the right hip was negative for a fracture or 
dislocation.  The joint space was maintained.  The impression was 
no diagnostic abnormality.  The overall impression was right 
trochanteric bursitis/mild degenerative joint disease.  

Additional September 2006 VA records show that the Veteran was 
given an injection of the right hip with corticosteroids.  

December 2006 VA treatment records show that the range of motion 
measurements and other significant findings for the right hip 
remained exactly the same as recorded in September 2006.  It was 
believed that the most likely cause of his pain was in the lumbar 
spine.  The findings were also the same in March 2007.  

April 2007 VA treatment records show that the hips were in 
alignment without scars or tenderness.  Musculature was within 
normal limits.  Muscle strength was 5/5 bilaterally.  The hips 
were symmetrical without tenderness or crepitus.  Range of motion 
was from zero to 100 degrees of flexion, 30 degrees of extension, 
25 degrees of adduction, 45 degrees of abduction, and 40 degrees 
of internal and external rotation.  The assessment was right hip 
osteoarthritis with pain managed.  

The July 2009 VA examiner reviewed the claims folder prior to the 
examination.  The Veteran reported constant right hip pain that 
radiated to the anterior thigh.  He was unable to lie on his 
right side and the pain interrupted his sleep.  The pain was 7 on 
a scale to 10 and could buckle his leg.  The Veteran took pain 
medication three times a day and used a heating pad.  He also 
used a cane and a scooter.  He could do his activities of daily 
living but no longer did any physical recreation.  He was retired 
and there had been no hospitalizations for the right hip.  

On examination, the hips were symmetrical with right trochanteric 
bursal tenderness but no crepitus.  The Veteran extended to zero 
degrees and flexed to 80 degrees.  He adducted to 25 degrees, 
abducted to 35 degrees, and had internal and external rotation to 
30 degrees.  Pain was exhibited on flexion and internal rotation.  
On repetitive testing the Veteran managed 3 of 10 repetitions 
against gravity.  There was pain throughout with fatigue and lack 
of endurance secondary to his generalized medical condition.  An 
X-ray study showed mild degenerative changes.  He was 
unemployable due to nonservice connected disabilities but not due 
to his right hip, although it would be of such severity that when 
combined with the right knee to preclude him from physical but 
not sedentary employment.  

The Veteran underwent an additional VA examination by a medical 
doctor in January 2010.  The claims folder was reviewed and a 
goniometer was used to evaluate the range of motion.  On 
examination, flexion of the right hip occurred slowly and he 
could only tolerate up to three episodes.  This was to 80 
degrees, and extension was to zero degrees with groin pain on 
extension and severe discomfort, weakness and fatigue.  There was 
no significant change on passive range of motion.  Adduction was 
to 25 degrees, abduction to 30 degrees, and external and internal 
rotations were both to 30 degrees.  These movements were all 
performed with severe discomfort and weakness, fatigue, and lack 
of endurance.  The Veteran needed assistance with his activities 
of daily living such as getting dressed.  The examiner noted that 
there was a considerable difference between the active and 
passive range of motions and that the joint was obviously 
uncomfortable.  There was no history of flare-ups or 
hospitalizations and the hip appeared to be stable.  It was 
obviously significantly functionally impaired, and there had been 
significant change since the July 2009 VA examination.  The 
Veteran was not employable either physically or sedentary because 
of this change.  The final diagnosis was increasing limited 
motion of the right hip.  

The Board finds that as of the January 29, 2010 VA examination, a 
30 percent evaluation is warranted for the right hip under the 
rating code for impairment of the femur.  The findings of this 
examination demonstrate marked disability of the right hip.  This 
is based on the examiner's opinion that there had been a 
significant change since the July 2009 VA examination, as 
demonstrated by the findings of severe discomfort and weakness, 
fatigue, and lack of endurance in January 2010.  When these 
symptoms are considered under the provisions of 38 C.F.R. §§ 4.40 
and 4.59, the Board determines that the evidence supports a 
finding of marked disability of the right hip.  38 C.F.R. 
§ 4.71a, Code 5255.  Based on limitation of motion and other 
findings, there was no basis for the higher rating earlier than 
the examination showing the disability became more severe.  A 10 
percent for the earlier time based on limitation of function and 
motion was appropriate.

The Board has considered entitlement to an evaluation in excess 
of 30 percent, but this is not supported by the record.  There is 
no evidence of fractures or nonunion of the surgical neck of the 
femur or of a flail joint.  38 C.F.R. § 4.71a, Codes 5254, 5255.  
There is also no evidence of ankylosis of the right thigh.  
38 C.F.R. § 4.71a, Code 5250.  Entitlement to an increased 
evaluation under the codes for limitation of motion has been 
considered, but the 30 percent rating is the maximum allowable 
under all of these except the code for limitation of flexion.  
38 C.F.R. § 4.71a, Codes 5251, 5253.  Finally, although the 
Veteran has significant limitations of his flexion due to pain 
and weakness, he continued to have the ability to extend the hip 
to 80 degrees even with these symptoms, which far exceeds the 
range of motion that would warrant a 40 percent evaluation under 
this rating code.  38 C.F.R. § 4.71a, Code 5252.  The Board finds 
that an evaluation greater than 30 degrees is not warranted. 

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  In this case, there is no objective 
evidence that the Veteran's service connected right hip 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with employment 
or frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The most 
recent examination states that there have been no 
hospitalizations for the right knee.  Although the January 2010 
examiner opined that the Veteran was no longer employable, it is 
clear that this was in reference to the Veteran's general 
fatigability and weakness and not just the right hip, as a 
separate diagnosis for the right hip is contained in the very 
next sentence following the opinion on employability.  The Board 
finds that if the opinion was the result of the hip, then it 
would have been included in the final diagnosis of the hip and 
not in a separate final diagnosis.  Hence, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board further finds that entitlement to an evaluation in 
excess of 10 percent for the Veteran's right hip disability prior 
to January 29, 2010 is not supported by the evidence.  The 
evidence for this period shows that the Veteran experienced right 
hip pain that was severe enough to interfere with his sleep, 
although some improvement was shown after a September 2006 
steroid injection.  However, the many range of motion studies 
obtained during this period all fail to demonstrate limitations 
severe enough to warrant a 20 percent evaluation under any of the 
pertinent rating codes.  38 C.F.R. § 4.71a, Codes 5251, 5252, 
5253.  This did not change even with consideration of the 
limitations due to pain and weakness.  The Board notes that 
although the Veteran used a cane and a scooter, there were many 
other disabilities that contributed to the need for these 
devices, and the Veteran remained able to take care of his 
activities of daily living and even play golf for most of this 
period.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  Again, there is no objective evidence that 
the Veteran's service connected right hip disability presented 
such an exceptional or unusual disability picture during this 
period, with such factors as marked interference with employment 
or frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  His 
complaints of limitation of motion, pain, and weakness are all 
contemplated by the rating criteria.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 30 percent for post 
operative, lateral meniscectomy of the right knee with 
degenerative joint disease and painful limitation of motion for 
the period prior to January 13, 2006 is denied. 

Entitlement to a rating in excess of 30 percent for total right 
knee replacement, formerly characterized as post operative, 
lateral meniscectomy of the right knee with degenerative joint 
disease and painful limitation of motion for the period from 
February 13, 2007 is denied. 

Entitlement to a 30 percent rating for traumatic osteoarthritis 
of the right hip is granted as of January 29, 2010, but not 
before, subject to the laws and regulations governing the award 
of monetary benefits.  A rating in excess of 10 percent is denied 
prior to that date.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


